Citation Nr: 0302530	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  02-09 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

(The issue of entitlement to service connection for hearing 
loss will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from March 1961 to May 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for hearing loss. 

The Board is reopening the claim and undertaking additional 
development on the issues of service connection for hearing 
loss pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
When the requested development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.

In September 2002, a hearing was held before the undersigned 
at the RO in Albuquerque, New Mexico.  A transcript of that 
hearing is in the claims file.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's claim to reopen. 

2.  In a rating decision dated in September 1995, the RO 
denied service connection for hearing loss.  That decision 
was not timely appealed.  

3.  The evidence received subsequent to the RO's final 
September 1995 decision bears directly and substantially upon 
the specific matter under consideration; is neither 
cumulative nor redundant; and/or is by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 


CONCLUSIONS OF LAW

1.  The September 1995 rating decision that denied service 
connection for hearing loss if final.  38 U.S.C.A. 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2.  New and material evidence has been received since the 
September 1995 final rating decision and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On the veteran's service discharge examination, the examiner 
noted a history of occasional decreases in auditory acuity in 
both ears.  On clinical examination, his ears were noted as 
normal and his hearing was 15/15 on whispered voice.  The 
veteran's discharge papers show that his military specialty 
was basic field artillery.

In March 1995, the veteran filed a claim for service 
connection for hearing loss from artillery exposure.  
Treatment records from the Family Hearing Center show a 
diagnosis of high frequency sensorineural hearing loss in 
November 1991.  

In September 1995, the RO denied service connection for 
hearing loss because there was no record of hearing loss at 
the time of discharge from service.  The veteran was notified 
of this decision in a letter dated in November 1995.  

In January 2001, the veteran filed another claim for service 
connection for hearing loss.  He submitted a letter from F. 
Fiber, M.D. dated August 2000 stating that the veteran 
presented to the office with a chief complaint of decreased 
hearing acuity for many years.  The veteran indicated that he 
had been exposed to artillery noise for two years while he 
was in the Army.  The clinical impression was noise-induced, 
high-frequency sensorineural hearing loss.

An April 2002 letter from K. Horn, M.D., states that the 
veteran had a 20-year history of bilateral progressive 
hearing loss.  There was no family history of otologic 
difficulty, and no history of ototoxic medication or trauma.  
He had a history of noise exposure during his military 
career.  Presently he worked as a service truck driver.  In 
summary, the veteran had bilateral high frequency 
sensorineural hearing loss consistent with noise exposure.

In a September 2002 hearing the veteran describe his 
artillery duty in service.  He explained that his job was a 
spotter, sighting the guns.  He explained that he was 
approximately 2 to 3 feet away from guns as large as a 155 
mm. and did not wear any hearing protection as none was 
issued which he indicated was normal for that time.  He 
explained that he was exposed to loud firing anytime from one 
to two weeks at a time.  Once, a gun backfired and he 
sustained ringing in his ears which have been ringing ever 
since.  After the military, he drove an 18 wheeler which he 
described as quiet in the cab.  He testified that following 
discharge he had not since been exposed to the level of noise 
experienced in the military.   

VCAA

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  After 
the veteran filed his claim, the RO in a letter sent in April 
2001 advised him of the information and evidence that would 
support his claim.  VA must also inform the veteran which 
evidence VA will seek to provide and which evidence the 
veteran is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  In this case, the veteran is not 
prejudiced by any failure of VA to provide complete notice as 
required by VCAA as this decision results in a grant of the 
veteran's claim to reopen.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained, at least with regard to reopening the claim.  The 
RO has obtained the service medical records and all available 
records of treatment.  The veteran has been given the 
opportunity to present argument and evidence in a personal 
hearing before the undersigned.  Although the veteran 
indicated in his personal hearing that he sought treatment 
from VA when he was in Dayton, Ohio in the 1960s or 70s, the 
RO had previously contacted the VA Medical Center there and 
was informed in August 1995 that there were no records of 
treatment or hospitalization for the veteran.  The veteran 
has not referenced any additional unobtained evidence that 
might substantiate his claim or that might be pertinent to 
the bases of the denial of the claim.  There is sufficient 
evidence to decide the claim.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103. If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.156(a) 
(2002)).  Since the veteran's application to reopen was 
received by the RO prior to this date, in January 2001, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
Board need not determine which version of the regulation 
would be most favorable to veteran.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In any event, the Board's 
decision is the same under the old or the new regulation.  
All citations in this decision refer to the "old" version 
of 38 C.F.R. § 3.156.

Analysis

The Board notes that the July 1995 rating decision, which was 
not appealed, is the last final decision on the issue of 
service connection for hearing loss.  The basis for that 
denial was that there was no evidence of hearing loss at the 
time of discharge from service.  The April 2002 letter from 
K. Horn, M.D. notes that the veteran has bilateral high 
frequency sensorineural hearing loss consistent with noise 
exposure.  Dr. Horn also noted the veteran's history of noise 
exposure during his military career.  This evidence, which 
was not considered by the RO in the September 1995 rating 
decision is both new and material to the question of whether 
the veteran had acoustic trauma in service resulting in 
hearing loss.  As such, the additional evidence contributes 
"to a more complete picture of the circumstances surrounding 
the existence of a current disability."  See Hodge, 155 F.3d 
1356 (1998).  The Board concludes that the additional 
evidence submitted in support of the veteran's claim is new 
and material and warrants reopening of the claim for service 
connection for hearing loss.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hearing loss is 
reopened.



		
HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

